

113 HR 2850 RH: EPA Hydraulic Fracturing Study Improvement Act
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 179113th CONGRESS1st SessionH. R. 2850[Report No. 113–252]IN THE HOUSE OF REPRESENTATIVESJuly 30, 2013Mr. Smith of Texas (for himself, Mr. Stewart, and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyOctober 23, 2013Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicA BILLTo require certain procedures in the conduct by the Environmental Protection Agency of its study of the potential impacts of hydraulic fracturing on drinking water resources.1.Short titleThis Act may be cited as the EPA Hydraulic Fracturing Study Improvement Act.2.EPA hydraulic fracturing researchIn conducting its study of the potential impacts of hydraulic fracturing on drinking water resources, with respect to which a request for information was issued under Federal Register Vol. 77, No. 218, the Administrator of the Environmental Protection Agency shall adhere to the following requirements:(1)Peer review and information qualityPrior to issuance and dissemination of any final report or any interim report summarizing the Environmental Protection Agency’s research on the relationship between hydraulic fracturing and drinking water, the Administrator shall—(A)consider such reports to be Highly Influential Scientific Assessments and require peer review of such reports in accordance with guidelines governing such assessments, as described in—(i)the Environmental Protection Agency’s Peer Review Handbook 3rd Edition;(ii)the Environmental Protection Agency’s Scientific Integrity Policy, as in effect on the date of enactment of this Act; and(iii)the Office of Management and Budget’s Peer Review Bulletin, as in effect on the date of enactment of this Act; and(B)require such reports to meet the standards and procedures for the dissemination of influential scientific, financial, or statistical information set forth in the Environmental Protection Agency’s Guidelines for Ensuring and Maximizing the Quality, Objectivity, Utility, and Integrity of Information Disseminated by the Environmental Protection Agency, developed in response to guidelines issued by the Office of Management and Budget under section 515(a) of the Treasury and General Government Appropriations Act for Fiscal Year 2001 (Public Law 106–554).(2)Probability, uncertainty, and consequenceIn order to maximize the quality and utility of information developed through the study, the Administrator shall ensure that identification of the possible impacts of hydraulic fracturing on drinking water resources included in such reports be accompanied by objective estimates of the probability, uncertainty, and consequence of each identified impact, taking into account the risk management practices of States and industry. Estimates or descriptions of probability, uncertainty, and consequence shall be as quantitative as possible given the validity, accuracy, precision, and other quality attributes of the underlying data and analyses, but no more quantitative than the data and analyses can support.1.Short titleThis Act may be cited as the EPA Hydraulic Fracturing Study Improvement Act.2.EPA hydraulic fracturing researchIn conducting its study of the potential impacts of hydraulic fracturing on drinking water resources, with respect to which a request for information was issued under Federal Register Vol. 77, No. 218, the Administrator of the Environmental Protection Agency shall adhere to the following requirements:(1)Peer review and information qualityPrior to issuance and dissemination of any final report or any interim report summarizing the Environmental Protection Agency’s research on the relationship between hydraulic fracturing and drinking water, the Administrator shall—(A)consider such reports to be Highly Influential Scientific Assessments and require peer review of such reports in accordance with guidelines governing such assessments, as described in—(i)the Environmental Protection Agency’s Peer Review Handbook 3rd Edition;(ii)the Environmental Protection Agency’s Scientific Integrity Policy, as in effect on the date of enactment of this Act; and(iii)the Office of Management and Budget’s Peer Review Bulletin, as in effect on the date of enactment of this Act; and(B)require such reports to meet the standards and procedures for the dissemination of influential scientific, financial, or statistical information set forth in the Environmental Protection Agency’s Guidelines for Ensuring and Maximizing the Quality, Objectivity, Utility, and Integrity of Information Disseminated by the Environmental Protection Agency, developed in response to guidelines issued by the Office of Management and Budget under section 515(a) of the Treasury and General Government Appropriations Act for Fiscal Year 2001 (Public Law 106–554).(2)Probability, uncertainty, and consequenceIn order to maximize the quality and utility of information developed through the study, the Administrator shall ensure that identification of the possible impacts of hydraulic fracturing on drinking water resources included in such reports be accompanied by objective estimates of the probability, uncertainty, and consequence of each identified impact, taking into account the risk management practices of States and industry. Estimates or descriptions of probability, uncertainty, and consequence shall be as quantitative as possible given the validity, accuracy, precision, and other quality attributes of the underlying data and analyses, but no more quantitative than the data and analyses can support.(3)Release of final reportThe final report shall be publicly released by September 30, 2016.October 23, 2013Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed